—Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered February 2, 1996, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 8V3 to 25 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility, and *280find that there was ample evidence from which defendant’s guilt can be readily inferred. Concur — Williams, J. P., Tom, Saxe, Buckley and Friedman, JJ.